Cole, J.,
dissenting.
The standard of review by this court is well established:
On appeal, we review the evidence in the light most favorable to the Commonwealth, granting to it all reasonable inferences fairly deducible therefrom. The judgment of a trial court sitting without a jury is entitled to the same weight as a jury verdict and will not be set aside unless it appears from the evidence that the judgment is plainly wrong or without evidence to support it.
Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987). In my opinion the majority does not view the evidence in the most favorable light to the Commonwealth nor do they give proper weight to the judgment of the trial court.
*482Special Agent Jones of the Virginia State Police, the Commonwealth’s chief witness, is a well-trained state police officer with twelve years experience, six years of which was as a uniformed state trooper involved in narcotics investigations. He worked as a full-time investigator for the state police and was assigned to the vice and narcotics unit for more than a year. Jones had attended two Drug Enforcement Administration sponsored narcotics schools, and recently had “a three-hour block” of in-service training devoted to narcotics profile stops. He was familiar with the state police manual regarding characteristics of drug traffickers on the highways.
The majority opinion concludes that “Jones’ stated reason for suspecting that the automobile was stolen does not withstand scrutiny.” The majority declares that “Jones stated that he formed a belief that the vehicle was stolen on the basis of his knowledge that drivers who lease automobiles from local rental companies in Florida are charged substantial extra mileage fees if the automobile is taken out of Florida.” The opinion then reasons that “such an automobile being driven in Virginia is stolen” is a non sequitor. I disagree with the majority’s characterization of the evidence and disagree with their conclusion.
The rental agreement in evidence is unlike any other rental agreement that we have been called upon to review. It is not the usual commercial rental agreement allowing the renter to drive the vehicle only within the state of Florida. Jones explained that, according to his knowledge and past experience in dealing with narcotics investigations in Florida, a “local rental car” from Florida is not supposed to be taken out of the state unless a substantial extra mileage fee is paid and this provision is contained in every rental contract that he was shown in Florida. Paragraph 12 of the rental agreement introduced in evidence states:
VEHICLE SHALL NOT BE DRIVEN OUTSIDE THE STATE OF FLORIDA, OR OTHERWISE REMOVED.
(a) If vehicle is driven out of the State of Florida, a charge of $.50 (fifty-cents) per mile for all miles driven during entire rental period will be in addition to the rates agreed upon by Renter at time of rental.
*483Officer Jones testified that it made no sense for a person to use a “local rental vehicle” and pay the usual rental charges plus fifty cents extra per mile all the way to New York, when he could rent from a national agency for much less. I believe that a fair interpretation of this information is that the vehicle is not authorized to be driven outside of Florida. If it is, the contract imposes a severe monetary sanction to penalize the occurrence, not to authorize it. It was reasonable for Jones to suspect that this vehicle was stolen, and it was his duty to investigate. The majority opinion disregards the fact that the trial court is the fact finder and substitutes its findings of fact for those of the trial court.
An insert from the Training Manual of the Department of State Police, dated April 30, 1985, upon the subject of Drug Courier Profile Vehicle Stops was introduced in evidence. The directive stated:
In recent years this Department and other state police agencies across the country have begun programs to intercept drug couriers who use public highways to transport illicit substances from one place to another. In this effort to stem the flow of these substances, law enforcement has developed a “profile” composed of a number of characteristics and behaviors which experience has shown are common to drug couriers.
The manual then recites the characteristics which experience has shown are common to persons transporting narcotics or other contraband substances from Florida to centers in the northeast. All of the profile characteristics enumerated by the Department of State Police as common to drug couriers are present in this case. In addition, the occupants in the vehicle were unshaven and carried no luggage or clothes in the vehicle, distinguishing them from most long distance travelers on the highways. Further, the occupants displayed unusual nervousness in the presence of the police officers. The majority opinion states that “[tjurning to view an assemblage of police vehicles is not necessarily indicative of criminal behavior.” However, the testimony of Officer Jones was: “I saw the passenger and driver of the vehicle turn around in the seat and look towards us, and when they did that, the vehicle swerved, almost striking the barrier.” This conduct by the occupants, to me, is an abnormal reaction to the presence of the police officers, *484and is a circumstance to be considered by the officer in deciding whether to stop the vehicle.
In the case at bar, we must examine the totality of the circumstances to determine whether special agent Jones had specific articulable facts that reasonably warranted a suspicion that Castaneda was, or was about to be, engaged in criminal activity. We are not required to determine whether the drug courier profile characteristics alone, or whether the events at the toll barrier alone, or whether the “local license” from Florida, alone, are sufficient to engender a reasonable suspicion that the defendant was engaged in criminal activity. We need only review the whole picture to determine whether the circumstances collectively are sufficient to justify the initial stop for routine questioning. See United States v. Aguiar, 825 F.2d 39, 41 (4th Cir.), cert. denied, 108 S. Ct. 505 (1987); United States v. Alpert, 816 F.2d 958, 960-61 (4th Cir. 1987); United States v. Harrison, 667 F.2d 1158, 1161 (4th Cir.), cert. denied, 457 U.S. 1121 (1982); United States v. Corbin, 662 F.2d 1066, 1069 (4th Cir. 1981).
The majority opinion also states that Castaneda testified through an interpreter at trial. This procedure is acceptable and may have been helpful to the trial judge. The record establishes, however, that he could speak English. Trooper Jones testified that initially he and Castaneda could understand each other, but as the investigation went on, Castaneda understood less and less; by the time the arrest was made, he apparently understood nothing.
The judgment of the trial court sitting without a jury is entitled to the same weight as a jury verdict and must not be set aside unless it appears from the evidence that it is plainly wrong. I would find that there is sufficient evidence in the record to support the trial court’s denial of the suppression motion.
I believe that the combination of factors present in this case gave the police reasonable suspicion to justify the initial stop. I would therefore find that the trial court properly denied the suppression motion of the defendant, and affirm the conviction.